


109 HR 6267 IH: To amend the Internal Revenue Code of 1986 to permanently

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6267
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Weller introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the credits for residential energy efficient property and new energy
		  efficient homes.
	
	
		1.Permanent extension of
			 certain energy policy tax incentives
			(a)Credit for
			 nonbusiness energy property made permanentSection 25C of the Internal Revenue Code of
			 1986 (relating to nonbusiness energy property) is amended by striking
			 subsection (g).
			(b)Credit for
			 residential energy efficient property made permanentSection 25D
			 of the Internal Revenue Code of 1986 (relating to residential energy efficient
			 property) is amended by striking subsection (g).
			(c)Credit for new
			 energy efficient homes made permanentSection 45L of such Code
			 (relating to new energy efficient home credit) is amended by striking
			 subsection (g).
			
